Citation Nr: 1815714	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-30 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.

3.  Entitlement to an increased disability rating for left hip degenerative joint disease, currently rated as 20 percent disabling.

4.  Entitlement to an increased disability rating for left total knee arthroplasty (previously characterized as residuals of left medial meniscectomy with degenerative joint disease), evaluated as 10 percent disabling prior to November 10, 2015, and 30 percent disabling from January 1, 2017 (exclusive of a 100 percent rating assigned from November 10, 2015 through December 31, 2016).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 1972 to October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal of December 2013 (left hip, left medial meniscectomy, bilateral plantar fasciitis) and January 2014 (low back) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In a February 2016 rating decision, the RO increased the 10 percent rating for the Veteran's service-connected left knee disability, characterized as left total knee arthroplasty (previous characterized as residuals of left medial meniscectomy with degenerative joint disease) to 100 percent from November 10, 2015 through December 31, 2016, and assigned a 30 percent rating from January 1, 2017.  In that rating decision, the RO also changed the Diagnostic Code under which the Veteran's left knee disability was rated from Diagnostic Code 5010-5259 to Diagnostic Code 5055 based on the Veteran's left total knee arthroplasty.  As the increase did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, during the pendency of the Veteran's appeal, a claim for entitlement to a TDIU was considered and denied by the RO in an October 2017 rating decision.  In certain instances, bifurcation and separate adjudication of the increased rating claim and the TDIU claim is permitted.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court acknowledged the Rice decision and held that it is permissive for VA to address a claim for a TDIU independently of other claims, including increased rating and service connection claims.  The October 2017 rating decision's denial of entitlement to a TDIU constitutes the permissible bifurcation and adjudication of the TDIU claim separate from the service connection claim under Roebuck, Holland, and Locklear.  To date, no appeal has been taken from that separate adjudication. 

The issue of entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has bilateral plantar fasciitis is etiologically related to an in-service injury, event or disease.  

2.  For the entire period on appeal, the Veteran's service-connected left hip degenerative joint disease was manifested by pain, not productive of ankylosis, nor flexion limited to 45 degrees or extension limited to 5 degrees, and without demonstration of fracture, malunion, or nonunion of the femur, or flail hip joint.  

3.  Prior to November 11, 2015, the Veteran's service-connected residuals of left medial meniscectomy with degenerative joint disease manifested with painful motion of the left knee, with flexion to 105 degrees and extension to 0 degrees.   

4.  From January 1, 2017, the Veteran's left total knee arthroplasty was not manifested by intermediate degrees of residual weakness, pain, or limitation of motion, or by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral plantar fasciitis have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

2.  The criteria for entitlement to an increased rating for left hip degenerative joint disease, currently rated as 20 percent disabling, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1 - 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-5255 (2017).

3.  The criteria for entitlement to an increased rating for residuals of left medial meniscectomy with degenerative joint disease, rated as 10 percent disabling prior to November 11, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1 - 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5259 (2017).

4.  The criteria for an increased rating for left total knee arthroplasty, rated 30 percent from January 1, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1 - 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Bilateral Plantar Fasciitis

The Veteran contends that he has bilateral plantar fasciitis that is directly related to his active service.  See, VA Form 646 Statement of Accredited Representative received March 2016.  

To establish service connection for a disability on a direct-incurrent basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303. 

The evidence of record shows that the Veteran has a current diagnosis of bilateral plantar fasciitis.  See, e.g., January 2013 VA examination.  Therefore, there is evidence of a current disability.

As to an in-service event, injury or disease, the Veteran's service treatment records reveal that he was diagnosed with a sprained left foot in April 1972.  Accordingly, there is also evidence of an in-service injury in the form of a sprained foot, and the issue remaining for consideration as to direct service connection is whether the Veteran's current bilateral plantar fasciitis is etiologically related to the in-service injury.  

With respect to a nexus between the current disability and the in-service injury, the only competent medical opinion of record is the January 2013 VA examination report.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated that his feet began to bother him in 2005 and that they are stiff in the morning and that he will occasionally have bilateral cramping of the feet at night.  The Veteran further stated that he had not sought treatment for his feet in the past eighteen months and was being treated with orthotics.  The January 2013 VA examiner opined that it is less likely than not that the Veteran's bilateral plantar fasciitis was incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the VA examiner stated that the Veteran's current bilateral foot condition is not the same as the condition for which he was treated during service.  The VA examiner further stated that the Veteran's bilateral plantar fasciitis is more likely related to his non acquired pes cavus.  As the January 2013 VA examiner reviewed the record, conducted an in-person examination and provided an opinion supported by adequate rationale the Board affords probative weight to the January 2013 VA examiner's opinion stating that the Veteran's current plantar fasciitis is not related to his active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The only evidence indicating an association between the current bilateral plantar fasciitis and active duty are the Veteran's own assertions.  It is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a) (1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  However, the origin or cause of plantar fasciitis is not a simple question that can be determined based on personal observation by a lay person.  As such, the Board finds the question of whether the Veteran's current bilateral plantar fasciitis had its onset during active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of plantar fasciitis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). As the Veteran has not been shown to have the requisite knowledge to render a competent opinion in this regard, his lay testimony is not competent to establish medical etiology or nexus.  Id.  

Moreover, a finding that current bilateral plantar fasciitis is related to active service is not supported by the record.  Specifically, the Veteran's September 1976 separation examination does not show any complaints or history of a bilateral foot condition and the only evidence of record relating to an in-service foot disability is the April 1972 service treatment record reflecting a left foot sprain.  Additionally, the January 2013 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination and opined that the Veteran's current bilateral plantar fasciitis is not related to his active service.  

In summary, the most probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current bilateral plantar fasciitis and his active military service.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

General Legal Criteria - Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In this case, the Veteran seeks increased ratings for his service-connected left hip disability and service-connected left knee disability.  The Veteran's claim for increased ratings was received on November 21, 2012.  See VA Form 21-526b, Veteran's Supplemental Claim for Compensation, received on November 21, 2012.  Therefore, the relevant rating period is from November 22, 2011, one year prior to receipt of the claim, to the present.  See 38 C.F.R. § 3.400(o)(2).  Specifically, the Veteran may be granted an increased rating during the period from November 22, 2011, to November 20, 2012, if it is factually ascertainable that an increase in disability occurred during that period.  Otherwise, the earliest an increased rating may be granted is November 21, 2012, the date of the claim.  See id.

Analysis - Left Hip Disability

The Veteran's service-connected left hip disability is rated as 20 percent disabling during the entire period on appeal under Diagnostic Code 5299-5253.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that he Veteran's left hip disability is rated as impairment of the thigh under Diagnostic Code 5253.     

Under Diagnostic Code 5253, impairment of the thigh may be rated based on limitation of abduction, limitation of adduction, or limitation of rotation.  A 10 percent rating will be assigned for limitation of rotation where the individual cannot toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the individual cannot cross the legs.  A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees.  Id.

As a preliminary matter, the Board notes that the Veteran has never manifested ankylosis of the left hip and none of the medical evidence (including X-rays and examination findings) demonstrates the presence of a flail joint or impairment of the femur, to include fractures or malunion.  The January 2013, December 2013 and July 2017 VA examiners specifically found that these conditions were not present, and the Board finds that Diagnostic Codes 5250, 5254, and 5255 are not for application.  Instead, the Board must determine whether an increased rating is warranted for the Veteran's left hip disability under Diagnostic Code 5251 for rating limitation of extension of the thigh, and/or Diagnostic Code 5252 pertaining to limitation of flexion of the thigh, and/or Diagnostic Code 5253 pertaining to limitation of abduction, adduction or rotation of the thigh/leg.  

Having reviewed all the evidence of record, the Board finds that for the entire rating period on appeal the Veteran's service-connected left hip disability did not manifest limitation of flexion to 45 degrees or limitation of extension to 5 degrees.

The Veteran was provided a VA hip and thigh examination in January 2013.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination. The Veteran stated that his hip condition worsened since his last examination and that he has received cortisone injections.  The Veteran reported flare-ups that impact the function of his hip including loss of motion and pain.  Upon range-of-motion testing, the Veteran demonstrated left hip flexion to 105 degrees, with objective painful motion beginning at 100 degrees and left hip extension greater than 5 degrees, with no objective evidence of painful motion.  Additionally, abduction was not lost beyond 10 degrees, the Veteran was able to cross legs and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  These findings did not change upon repetitive use testing.  Further, there was no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The VA examiner noted that the Veteran has not missed any work due to his service-connected left hip disability but that he demonstrates pain at work.  

The Veteran was provided a VA hip and thigh examination in December 2013.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran did not report flare-ups but stated that pain is constant.  Upon range-of-motion testing, the Veteran demonstrated left hip flexion to 60 degrees, with objective evidence of painful motion beginning at 40 degrees and extension to 10 degrees, with objective evidence of pain at 5 degrees.  Additionally, abduction was not lost beyond 10 degrees, the Veteran was able to cross legs and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  These findings did not change upon repetitive use testing.  Further, there was no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.   

The Veteran was provided a VA hip and thigh examination in July 2017.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported three or four flare-ups in the past 12 months that last approximately one week and reduced his range-of-motion during flare-ups by 50 percent.  The Veteran further stated that his left hip disability limits his ability to squat.  Upon range-of-motion testing, the Veteran demonstrated flexion to 100 degrees, extension to 30 degrees, abduction to 40 degrees and adduction to 25 degrees.  These findings did not change upon repetitive use testing.  Additionally, abduction was not lost beyond 10 degrees, the Veteran was able to cross legs and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Further, there was no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The VA examiner stated that the Veteran's service-connected left hip disability would limit squatting and physically demanding employment would be problematic, but sedentary employment would not be limited.        

Given the evidence of record, the Board finds that the Veteran's left hip disability does not warrant a higher rating at any time during the rating period on appeal.  With respect to Diagnostic Code 5253, the Veteran is currently in receipt of the maximum 20 percent evaluation possible.  Therefore, an increased rating is not possible for impairment of the thigh.  

Concerning Diagnostic Codes 5251 and 5252 for limitation of extension and flexion, the evidence shows that the Veteran's left hip disability does not manifest in limitation of extension to 5 degrees or less, and that upon examination his left hip, flexion was at worst to 60 degrees.  As such, higher or separate ratings are not warranted under Diagnostic Codes 5251 and/or 5252.  

The Board has also considered whether the Veteran is entitled to a rating in excess of 20 percent or separate ratings on the basis of functional loss or impairment under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted above, the Veteran demonstrated painful motion at the VA examinations and at the July 2017 VA examination stated that during flare-ups he loses up to 50 percent of his range-of-motion.  However, even with such additional limitation, the Veteran's service-connected left hip disability did not manifest to a severity more closely approximating that contemplated by the higher rating criteria.  Therefore, higher or separate ratings were not warranted even in view of the findings on examination.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59, and DeLuca, 8 Vet. App. 202.  

Consideration has been given to assigning staged ratings.  However, at no time during the appeal period has the disability warranted a higher schedular rating than those assigned.  See Fenderson, 12 Vet. App. 119.  With respect to any claim for entitlement to an increased rating in excess of those already provided a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is not for application and claim must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Analysis - Increased Rating for Service-Connected Left Knee 

The Board now turns to the issue of entitlement to an increased rating for the Veteran's service-connected left total knee arthroplasty aside from the temporary total rating from November 10, 2015 through December 31, 2016.  The Veteran is currently in receipt of a 10 percent rating prior to November 11, 2015, under Diagnostic Code 5010-5259, for residuals left medial meniscectomy with degenerative joint disease, and a 30 percent rating under Diagnostic Code 5055 from January 1, 2017, for left total knee arthroplasty. 

As stated above, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.

The service-connected residuals left medial meniscectomy with degenerative joint disease was rated as 10 percent disabling under Diagnostic Code 5259, prior to November 11, 2015.  This is the only rating available under that diagnostic code.  For the reasons explained below, higher or separate ratings are not warranted under any other diagnostic code.  

The Veteran was provided a VA knee and lower leg examination in January 2013.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported that his left knee is stiff in the morning and that he is unable to bend down onto his kneecaps.  He reported flare-ups that cause loss of motion and pain during flare-ups.  Upon range-of-motion testing, the Veteran demonstrated flexion to 120 degrees, with painful motion at 110 degrees and extension to 0 degrees with objective evidence of painful motion beginning at 0 degrees.  The Veteran was able to perform repetitive use testing without additional loss of range-of-motion.  The VA examiner noted there was no evidence of instability.  

Based on a review of the evidence, the Board finds that a higher rating was not warranted under Diagnostic Codes 5260 or 5261 for limitation of flexion or limitation of extension, as flexion was not limited to 45 degrees and extension was not limited to 5 degrees at any time prior to November 10, 2015.  In this regard, the Veteran's flexion was at worst limited to 120 degrees.  

In determining the appropriate rating for the Veteran's service-connected left knee disability prior to November 10, 2015, the Board has considered whether the Veteran was entitled to higher or additional ratings under the other criteria for rating disabilities of the knees and leg.  In this case, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5262 and 5263 are not for consideration because the record does not reflect that the Veteran had ankylosis of the left knee, recurrent subluxation or lateral instability of the left knee, impairment of the tibia and fibula associated with the service-connected left knee disability, or genu recurvatum of the left knee at any time prior to November 10, 2015.

In addition, prior to November 10, 2015,  the Veteran is not entitled to a higher rating or additional ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5258, which provides a 20 percent rating where there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The January 2013 VA examination does not show that the Veteran had frequent episodes of "locking," as required under Diagnostic Code 5258.  

As to the period from January 1, 2017 the Veteran's left total knee arthroplasty is rated as 30 percent disabling under Diagnostic Code 5055.  The record reflects that the Veteran underwent left total knee replacement surgery on November 10, 2015.  The Veteran's service-connected left knee disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5259 prior to the date of the total knee replacement surgery and under 38 C.F.R. § 4.71a, Diagnostic Code 5055 after the surgery.    

Under Diagnostic Code 5055, a 100 percent rating is provided for one year following implantation of the prosthesis.  After one year, a minimum 30 percent rating is provided.  A maximum 60 percent is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  In addition, intermediate degrees of residual weakness, pain, or limitation of motion may be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.

Terms such as "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The record does not show, and the Veteran does not argue, that the period of the 100 percent rating previously awarded should be extended.  

The Veteran was provided a VA knee and lower leg examination in July 2017.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported flare-ups of his left knee once a month that last four or five days that reduces his range-of-motion by 50 percent.  The Veteran further stated that he is unable to kneel due to his service-connected left knee disability.  Upon range-of-motion testing the Veteran had flexion to 135 degrees and extension to 0 degrees.  The Veteran demonstrated pain with weight bearing.  The Veteran was able to perform repetitive use testing without additional functional loss of range-of-motion.  The VA examiner noted there was no ankylosis, recurrent subluxation, lateral instability or recurrent effusion.  

From January 1, 2017, the Veteran's service-connected left knee disability is rated as 30 percent disabling under Diagnostic Code 5055.  To warrant a higher rating under Diagnostic Code 5055 the disability would have to manifest in intermediate degrees of residual weakness, pain, or limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262, or in chronic residuals consisting of severe painful motion or weakness.  The evidence of record reflects that, from January 1, 2017, the Veteran's service-connected left knee disability did not manifest in ankylosis.  In addition, at its most severe, the disability manifested in left knee flexion limited to 135 degrees and left knee extension to 0 degrees.  As such, the record shows that, from January 1, 2017, the service-connected left knee disability did not manifest to an intermediate degree such that a rating in excess of 30 percent was warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.

Furthermore, the record does not show that the Veteran's service-connected left knee disability manifested in severe painful motion or weakness from January 1, 2017.  At the July 2017 VA examination the Veteran stated that he has flare-ups once a month that lasts four to five days and the he has difficulty kneeling.  At the June 2017 Board hearing the Veteran testified that he has "a lot of pain and difficulties with [his] knee."  He further testified that his left knee hurts all around.  The Board concludes that the record does not show that the Veteran had severe painful motion or weakness of the left knee from January 1, 2017.  Although the Veteran did complain of left knee pain and weakness during that period, the evidence does not show that such symptoms rose to the level of "severe."  Accordingly, the record does not show that a rating in excess of 30 percent is warranted for the service-connected left knee disability from January 1, 2017.  

In determining the appropriate rating for the Veteran's service-connected left knee disability from January 1, 2017, the Board has considered whether the Veteran was entitled to higher or additional ratings under the other criteria for rating disabilities of the knee and leg.  In this case, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, and 5263 are not for consideration because the record does not reflect that the Veteran had ankylosis of the left knee, impairment of the tibia and fibula associated with the service-connected left knee disability, or genu recurvatum of the left knee at any time during the rating period.

In addition, the Veteran is not entitled to a higher rating or additional ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5258, which provides a 20 percent rating where there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The July 2017 VA examiner noted that the Veteran has a meniscus condition.  In addition, the July 2017 VA examiner noted that the Veteran has "frequent episodes of joint effusion."  However, the record does not show that he has frequent episodes of "locking", as required under Diagnostic Code 5258.  Thus, the requirements for a compensable rating under Diagnostic Code 5258 have not been met.  

The Board has also considered whether the record shows that the Veteran was entitled to a higher rating based on additional functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45, and 4.59 for the entire period on appeal.  See DeLuca, 8 Vet. App. 202, Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, the Board finds that the assigned ratings for the Veteran residuals left medial meniscectomy with degenerative joint disease and left total knee arthroplasty consider functional loss and impairment due to pain and there is no probative evidence of the degree of limitation required for a higher rating.  Notably, as discussed above, the range-of-motion testing revealed significant motion, including after repetition.  The January 2013 VA examination reflected pain on motion at 110 degrees, however, the Veteran's pain did not cause decreased range-of-motion to warrant a higher rating.  Therefore, the Board finds that the overall impairment resulting from the Veteran's left knee disability still more nearly approximates the 10 percent rating prior to November 10, 2015.  The July 2017 VA examination reflected flexion to 135 degrees and the Veteran was able to perform repetitive use testing with no additional functional loss.  The Veteran did report that he has flare-ups of the left knee once a month that cause his range-of-motion to be reduced by 50 percent.  Even with such additional limitation, the Veteran's service-connected left knee disability did not manifest to a severity more closely approximating that contemplated by the higher rating criteria.  Therefore, higher ratings were not warranted even in view of the findings on examination in July 2017.  See 38 C.F.R. § 4.40, 4.45, and 4.59, and DeLuca, 8 Vet. App. 202.

In summary, the Board finds that the Veteran is not entitlement to a higher rating or additional rating for his service-connected left knee disability during the rating period on appeal.  To the extent the Veteran seeks ratings for the service-connected left knee disability in addition to, or higher than, those assigned previously, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

 
ORDER

Entitlement to service connection for bilateral plantar fasciitis is denied.  

Entitlement to an increased disability rating for service-connected left hip disability, in excess of 20 percent, is denied.

Entitlement to an increased disability rating for residuals of left medial meniscectomy with degenerative joint disease, rated as 10 percent disabling prior to November 10, 2015, is denied.

Entitlement to an increased disability rating for left total knee arthroplasty, rated as 30 percent disabling from January 1, 2017, is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the remaining issue on appeal of entitlement to service connection for a low back disability.

The Veteran seeks entitlement to service connection for a low back disability.  The Veteran was provided a VA examination as to his low back in December 2013.  VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Here, the Board finds that the December 2013 VA examination relating to the Veteran's low back disability is inadequate for decision-making purposes since the examiner did not provide an opinion as to the Veteran's diagnosed disc protrusion L4-5, L5-S1 and left side foraminal stenosis at L4-5.  Upon physical examination the VA examiner noted the Veteran's low back disabilities including disc protrusion L4-5, L5-S1, left side foraminal stenosis at L4-5 and thoracolumbar degenerative disc disease.  However, when providing an opinion as to whether the Veteran's low back disabilities are secondary to his service-connected knee and hip disabilities the VA examiner merely stated that the Veteran's current problems with his low spine are degenerative in nature; causally related to generic factors and age.  The VA examiner did not provide an opinion or rationale related to the Veteran's diagnosed disc protrusion L4-5, L5-S1 and left side foraminal stenosis at L4-5.  As the examination is not adequate for decision-making purposes, the Veteran must be provided a new VA examination to address whether the Veteran's current low back disabilities are proximately due to, or chronically aggravated by, a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to the examiner who conducted the December 2013 VA examination, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:

a)  Whether it is at least as likely as not (50 percent or greater probability) that any low back disability, to include, but not limited to, disc protrusion L4-5, L5-S1, left side foraminal stenosis at L4-5 and thoracolumbar degenerative disc disease, is related to the Veteran's active service.

b)  If not, whether it is at least as likely as not (50 percent or greater probability) that any low back disability to include, but not limited to, disc protrusion L4-5, L5-S1, left side foraminal stenosis at L4-5 and thoracolumbar degenerative disc disease, is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include his service-connected bilateral knee disability and service-connected left hip disability.

c)  If not, whether it is at least as likely as not (50 percent or greater probability) that any low back disability, to include, but not limited to, disc protrusion L4-5, L5-S1, left side foraminal stenosis at L4-5 and thoracolumbar degenerative disc disease was aggravated by the Veteran's service-connected disabilities, specifically to include his service-connected bilateral knee disability and service-connected left hip disability.

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease.  

2.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection for a low back disability may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


